           Case: 2:18-mj-00929-CMV Doc #: 1 Filed: 12/20/18 Page: 1 of 3 PAGEID #: 1



AO 91 (Rev. 0!l/09) Criminsl ComplniiU


                                      United States District Court
                                                                for the

                                                      Southern District of Ohio


                  United States of America
                                V.

                       Cornelius ALLEN                                    CaseNo.                         . Cj2.'=\

                            Defiitdanl(s}


                                                      CRIMINAL COMPLAINT


          1, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the dale(s) of                    08/11/2018                  in thecounty of                Franklin         in the

     Southern          District of             Ohio            , the defendant(s) violated:
             Code Section                                                Offense Description
 18U.S.C. 922{gK1)                             Possession of Firearm by Convicted Felon




          This criminal complaint is based on these facts;
Please See Attached




          Sf Continuedon the attachedsheet.



                                                                                              Coinplainani's signaiure

                                                                                  Jerry Prick ATF Task Force Officer #2307
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:         ' \
                                                                                  Chelsey M. \^scijra?!)'.^'."feagistrate Judga
City and state:           Co                . OV"^                                             Printed mime and title
             Case: 2:18-mj-00929-CMV Doc #: 1 Filed: 12/20/18 Page: 2 of 3 PAGEID #: 2


A09I (Rev. |[/I1)Crimina(Camp1alni


                                               ATTACHMENT A



1, Jerry Orick, being duly sworn, depose and statethat;


1havebeen a Police Officer with the Columbus, Ohio Division of Policesince 2001. I have been a Task
Force Officer (TFO) with the United States Department of Justice, Bureau of Alcohol, Tobacco Firearms,
and Explosives (ATF) since May 2005. I am familiar with State and Federal criminal laws pertaining to
fireanns and narcotics violations.



     1. This affidavit is made in support of a criminal complaint against Cornelius ALLEN (DOB:
        11/9/1980) for a violation ofTitle 18, United Stales Code, Section 922(g)(1): Possession of a
        firearm and/or ammunition by a convicted felon. The statements in this affidavit are based upon
        my training and experience, consultation withother experienced investigators and agents,
        consultation with Columbus Division of Police (CPD) Detectives / ATF Task Force Officers who
        arc assisting directly in this investigation, review of related police reports, and other sources of
        information relative to firearms investigations. This affidavit is intended to set forth probable
        cause in support of the criminal complaint and does not purport to set forth all of my knowledge
         regarding this investigation.

    2. ALLEN has multiple felony convictions in the Franklin County Court of Common Pleas, Ohio,
       each of which was punishable by a term of imprisonment of more than one (1) year. On or about
       7/26/2001, ALLEN entereda guilty plea in Case Number 00CR003728-Possession of Drugs,a
         felony of the 4"' degree. On orabout 7/26/2001, ALLEN entered a guilty plea in Case Number
         01CR000820-Posscssion of Drugs, a felony of the 4"' degree. On orabout 7/26/2001, ALLEN
         entered a guilty plea in Case Number 00CR00168l-Po.ssession of Drugs, a felony ofthe 4"'
         degree. On or about 1/10/2003, ALLEN entered a guilty plea in Case Number 00CR003728-
         Participation in a Criminal Gang, a felony of the 2"'' degree. On orabout 1/12/2010, ALLEN
         entered aguilty pica in Case Number 00CR003728-Wcapons Under Disability, a felony ofthe 3"*
         degree. On or about 11/10/2011, ALLEN was found guilty by a jury in Case Number
         10CR007172-Engaging in Corrupt Activity, a felony of the 1"' degree and Participating in a
         Criminal Gang, a felony of the 2"'^ degree.

     3. On 08/11/2018, Columbus, Ohio Division of Police Officers responded to Weinland Park, 1280
        Summit Street, Columbus, Ohio 43201 on a call for service regarding several shots fired with
         imiltiple victims shot. Two of the reported victims were adults and two were juveniles (5 years of
         age and 10 years of age).

     4. ALLEN was identified by multiple witnesses as being at scene during the shootin. One witness
        stated ALLEN was standingwithin feet of the witness when the incidentoccurred. ALLEN was
        interviewed byColumbus, Ohio Division of Police Detective Polgar and during the interview
        ALLEN admitted to being at the scene of the shooting earlier in theday but denied being present
         at the scene during the shooting.

     5. On08/12/2018, a Kel-Tec, 9mm pistol bearing serial number SE368 was recovered from the
          shooting scene. Cellular material was collected from the firearm bythe Columbus, Ohio Division
          of Police Crime Laboratory and entered into theCombined DNA Index System (CODIS). The
              Case: 2:18-mj-00929-CMV Doc #: 1 Filed: 12/20/18 Page: 3 of 3 PAGEID #: 3


AO 91 (Rev. 11/11) Criminal Compliiint




         Columbus, Ohio Division of Police Crime Laboratory was later notified of a CODIS hit to the
         cellular material located on the firearm. The cellular material located on the firearm was
         determined to have originated from Cornelius ALLEN.

    6. On 12/13/2018, iiDNA (cellular material) .search warrant was executed on the body ofCornelius
       ALLEN. The DNA (cellular material) was turned in to the Columbus, Ohio Division of Police
       Crime Laboratory and a comparison between the DNA (cellular material) collected from the Kel-
       Tec, 9mm bearing serial number SE368 and the DNA (cellular material) collected fi-om the body
         of ALLEN was requested.

    7. On 12/20/2018, the Columbus, Ohio Division ofPolice Crime Laboratory reported that ALLEN
         could not be excluded as a contributor to the DNA collected from the previously noted firearm.

    8. TFO Orick received a verbal Interstate Nexus Determination, which was conducted by ATF
         Special Agent Jason Burns on the aforementioned firearm to determine the origin and status as to
          travel in interstate and/or foreign commerce, SA Bums is an ATF Interstate Nexus Expert, is a
          graduate ofthe ATF Firearms Interstate Nexus Training School, and is certified in making
         fircarm,s and ammunition interstate nexus determinations. SA Bums determined that the
         aforementioned fireann, specifically the Kcl-Tec, 9mm pistol bearing serial number SE368 was
          not manufactured in the State of Ohio and therefore moved/affected interstate/foreign commerce
          to arrive in the State of Ohio.

     9. The aforementioned offenseoccurred in Franklin County, Ohio, in the Southern Judicial Distnct
          of Ohio.


     10. Based upon the aforementioned information and events, and your affiant's training and experience
         in dealing with Federal firearms violations, your affiant believes that probable cause exists to
          believe that on or about 08/11/2018, Cornelius ALLENra-previously convicted felon, didpossess
          a firearm which was not manufactured in the stale of Ohio and therefore travelled in and/or
          affected interstate commerce, in violation of Title 18, United Slates Code, Section 922(g)(1).




             k, ATF Task Force Officer



Sworn to before me and signed in my presence.



                                                                            fx-10 - ir
The Honorabl5T3Iizabeth Preston ueavers                                              Date
U.S. MAGISTRATE JUDGE
SOUTHERN DISTRICT OF OHIO

 Chelsey M. Vascura, U.S. Magistrate Judge
